FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 03/10/2022 in which claims 2, 6, 12, and 39 were canceled; claims 37, 38 and 46-48 were withdrawn; and claims 1 and 49 amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-5, 7-11, 13-36, 40-45 and 49-51 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 51 introduces new matter as the claim recites the limitation: "the permeation enhancer is a natural compound.” There is no support anywhere in the specification for the permeation enhancer is generally a “natural compound.” While there is disclosure of “natural bile salts” as permeation enhancers, natural bile salts is not support for the generically claimed “natural compound,” which include laundry list of natural compounds that encompasses any natural compounds including natural compounds that are and are not permeation enhancers.
Thus, MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.”
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant argues the specification at paragraphs [0090], [0091] and [0139] states examples of permeation enhancer as being a natural compound such as it can be a phytoextract and natural bile salts and that degradants will be more compatible if they are “naturally occurring.” (Remarks, bottom of page 11 to page 12).
In response, the Examiner disagrees. It is noted claim 1 to which claim 51 depend from, recites that “the permeation enhancer including [“comprising”] a quaternary ammonium or quaternary phosphonium surfactant.”  As stated in the specification and cited by Applicant , paragraph [0090] is to particularly phytoextract as an example of a permeation enhancer, and does not define “the permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant” is a natural compound. In the same context, paragraph [0091] of the specification defines particularly natural bile salts as a permeation enhancer, and does not define “the permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant” is a natural compound. As to paragraph [0139] of the specification, it states the “degradants” will be more biocompatible if they are naturally occurring…then provided example of the degraded products from Glycine Betaine alkyl esters will be Glycine betaine and a long chain alcohol, and later defined Glycine Betaine is a naturally occurring intracellular organic osmolyte and should be biocompatible and nontoxic. Thus, paragraph [0139] does not define “the permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant” is a natural compound, as this paragraph is drawn to describing degradants and particularly degraded products of Glycine Betaine alkyl esters as being naturally occurring, which is far stretched from the generically claimed “the permeation enhancer is a natural compound” of claim 51.
As a result, for at least the reason discussed above and in the standing New Matter rejection, the Examiner maintains the position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 51 at the time of filing of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 51 is not further limiting from claim 1, as the recitation of “the permeation enhancer is a natural compound” in claim 51 has broadening from the scope of “a permeation enhancer including [“comprising”] a quaternary ammonium or quaternary phosphonium surfactant” recited in claim 1. Claim 51 is claiming the permeation enhancer as a generically any natural compound, which is broader the breadth of “permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant,” as quaternary ammonium or quaternary phosphonium surfactant is not a natural compound.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 51 is not directed to any natural compound, but rather depends from claim 1, thereby contains the limitation therein. Thus, Applicant alleged that claim 51 is only directed to the compounds of claim 1 which are also natural compounds, thereby no broadening of the scope, as additional feature was added which further limits claim scope. (Remarks, page 12).

In response, the Examiner disagrees. As discussed above in the standing 112(d) rejection, claim 1 to which claim 51 depend from, recites that “the permeation enhancer including [“comprising”] a quaternary ammonium or quaternary phosphonium surfactant.” Claim 51 is claiming the permeation enhancer as a generically any natural compound, which is broader the breadth of “permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant,” as quaternary ammonium or quaternary phosphonium surfactant is not a natural compound. This is evident by Nakano (EP0791575A1), quaternary ammonium salts are chemically synthesized and are not naturally occurring or a natural compound. 
While “the permeation enhancer comprises a natural compound” is an exemplified limitation that is considered further limiting from “the permeation enhancer including [“comprising”] a quaternary ammonium or quaternary phosphonium surfactant” of claim 1, the limitation of “the permeation enhancer is a natural compound” as recited in claim 1 is not, as this limitation broadens the permeation enhancer to any natural compound, and as discussed above, quaternary ammonium is not a natural compound.
As a result, for at least the reason discussed above and in the standing 112(d) rejection, the Examiner maintains the position that claim 51 remains not further limiting from claim 1.

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 8-11, 13-15, 26-31, 33-34, and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1).
	Regarding claim 1, Pillay teaches an oral or buccal pharmaceutical dosage form comprising mucoadhesive membrane including therein a mucoadhesive layer in the form a film containing a polymeric membrane, at least one active agent and a permeation enhancer (abstract; [0001], [0003]-[0006], [0010]-[0018], [0051]-[0055] and [0057]; Figures 1 and 2; claims 34, 44, 45 and 53). Pillay teaches the active agent include a peptide ([0016] and [0054]; claim 53). Pillay teaches the permeation enhancer is a surfactant ([0052]). Pillay teaches the permeation enhancer is in the polymeric membrane ([0052] and [0057]). Pillay teaches the permeation enhancers include chitosan and decyltrimethyl ammonium bromide (cationic surfactant) ([0052]). It is noted that decyltrimethyl ammonium bromide as taught by Pillay meets the structural limitation of “quaternary ammonium” and thus, the limitation of “quaternary ammonium or quaternary phosphonium surfactant which is systemically biodegradable” as recited in the claim 1 is inherent to the decytrimethyl ammonium bromide of Pillay, as decyltrimethyl ammonium bromide is a quaternary ammonium surfactant. Structure dictates any properties claimed because "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
However, Pillay does not teach octreotide as the active component of claim 1.
Regarding octreotide as the active component of claim 1, Maggio teaches an oral or buccal pharmaceutical composition comprising a polymer matrix, a pharmaceutically active component including octreotide in the polymer matrix, and a permeation enhancer including a surfactant (abstract; [0005], [0011]-[0020], [0031]-[0052], [0085]-[0098], [0108]-[0112] and [0152]-[0169]).
It would have been obvious to one of ordinary skill in the art to include octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Maggio teaches octreotide is a peptide active agent that can be incorporated in a polymer matrix of an oral or buccal pharmaceutical composition containing a permeation enhancer so as to increase the bioavailability of the peptide administered to the oral cavity, thereby improving oral delivery of octreotide (Maggio: [0003], [0011], [0073] and [0086]). One of ordinary skill in the art would have reasonable expectation of success of including octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay because Pillay is also drawn to the same objective of improving the oral or buccal bioavailability of drugs and pharmaceutical active agents (Pillay: [0001] and [0052]), the prior art in view of Temtsin-Krayz recognized that it is conventionally known in the art of pharmaceutical formulations that octreotide can be included as a drug in an oral pharmaceutical film of the oral or buccal pharmaceutical dosage form of Pillay so as improve the bioavailability of the drug when administered to the oral cavity (Temtsin-Krayz: [0018], [0089] and [0103]-[0111]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay with a reasonable expectation of achieving a resultant pharmaceutical composition with improve the bioavailability of octreotide when administered to the oral cavity, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 8, Maggio teaches the composition further contains anionic surfactants ([0090]).
Regarding claims 9-11, Maggio teaches the composition further contains chelator, cyclodextrin and fatty acid ([0040]).
Regarding claim 13, Maggio teaches the composition contains nonionic alkyl glucoside, surfactants, fatty acids, cyclodextrin and chelator as the penetration enhancing agents ([0031]-[0044]).
Regarding claim 14, Pillay teaches the composition further contains a water insoluble outer layer (occlusive layer) ([0003]-[0009] and [0053]). 
Regarding claim 15, as discussed above, Pillay teaches a mucoadhesive membrane including therein a mucoadhesive layer in the form a film containing a polymeric membrane, at least one active agent and a permeation enhancer ([0052], [0054] and [0055]).
Regarding claims 26-31, Maggio teaches the pharmaceutical composition containing octreotide provides a serum half-life of octreotide of from 23.6 to 53.1 min, following oral delivery (Example 16). It would have been obvious to one of ordinary skill in the art to determine the therapeutic window of the pharmaceutical composition by optimizing the concentrations of penetration enhancer and drug such as octreotide so as to achieve a desired pharmacokinetic (PK) profile that translate to a therapeutic window 300 minutes or less, or a therapeutic winder of 50-400 minutes, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Maggio provided the guidance to do so by teaching the optimizing of the concentrations of penetration enhancer and drug in the composition so as to achieve a PK profile including a serum half-life of octreotide of from 23.6 to 53.1 min following oral delivery, which would achieve a therapeutic window within the claimed 300 minutes or less, or the claimed 50-400 minutes.  It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 I). As such, it would have been customary for an artisan of ordinary skill to determine the optimum therapeutic window based on optimizing the concentrations of penetration enhancer, octreotide and the PK profile so as to achieve the desired therapeutic effect upon oral delivery. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the therapeutic window would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 33, Pillay teaches the mucoadhesive layer comprises a polymeric membrane selected from polyacrylic acid and chitosan ([0013]). Maggio teaches the polymer matrix contains materials selected from polysaccharides, gum acacia, gelatin, starch, collagen, guar gum xanthan gum, polyvinylpyrrolidone and polypeptide/protein ([0074] and [0182]).
Regarding claim 34, Maggio teaches the composition further contains stabilizer ([0112]).
Regarding claims 50-51, as discussed above, Pillay teaches the permeation enhancers include chitosan ([0052]), thereby meeting the claimed permeation enhancer is biocompatible and a natural compound.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3, 5, 7, 16-20, 35, 36, and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), as applied claim 1 above, and further in view of Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; US 2003/0124176 A1).
The pharmaceutical composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Pillay, Maggio and Temtsin-Krayz do not teach the limitations of claims 3, 5, 7, 16-20, 35, 36 and 40-45.
Regarding claims 3, 5, 7 and 40-45, Perricone teaches a pharmaceutical composition containing a drug and penetration enhancers, wherein the suitable surfactants such as anionic surfactants, nonionic surfactants, and cationic surfactants including cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium chloride, cetylpyridinium chloride, dodecyltrimethylammonium chloride, and hexadecyltrimethylammonium chloride (column 4, lines 36-56; columns 6-7). Hsu teaches a pharmaceutical composition containing a drug such as octreotide and a penetration enhancers, wherein the suitable surfactants such as anionic surfactants, nonionic surfactants, and cationic surfactants including decyltrimethylammonium bromide, dodecyltrimethylammonium bromide, tetradecyltrimethylammonium bromide, tetradecyltrimethyl-ammonium chloride and dodecylammonium chloride ([0241]).
It would have been obvious of ordinary skill in the art to include cationic surfactants such as cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride, as one of the surfactants used as the absorption/penetration enhancing agent of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivate to do so because Perricone provided the guidance for including cationic surfactants as one of the absorption/penetration enhancing agent, as these cationic surfactants are conventional known absorption/penetration enhancing agents that are non-irritating and nontoxic and typically used as to enhance penetration capacity of the pharmaceutical composition (Perricone: column 4, lines 36-56), which is also the objective of Pillay ([0052]). Furthermore, Hsu provides the guidance for using the cationic surfactant disclosed in Perricone as the suitable surfactant/penetration enhancer for peptide drugs such as octreotide of Pillay and Maggio. Thus, an ordinary artisan would looked to select cationic surfactants from the list of known penetration enhancers in the prior art, and include them in the pharmaceutical compositions of Pillay and Maggio containing octreotide per guidance from Perricone and Hsu, with a reasonable expectation of achieving a pharmaceutical composition with enhanced penetration capacity of the peptide drug such as octreotide. As such, it is noted that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claims 16-20, Perricone and Hsu teaches that the penetration enhancers including cationic surfactants such as dodecyltrimethylammonium bromide (Perricone: column 4, lines 36-56; columns 6-7; Hsu: [0241]), and Perricone teaches the penetration enhancer is present in the composition at a level of about 0.1% to about 10% (column 4, lines 36-56). Thus, it would have been customary for an artisan of ordinary skill to determine the optimum concentration of penetration enhancer such as dodecyltrimethylammonium bromide in the pharmaceutical composition so as to achieve desired penetration enhancement for octreotide. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the concentration of penetration enhancer such as dodecyltrimethylammonium bromide in the pharmaceutical composition would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claims 35 and 36, Hsu teaches the polymer matrix include material selected from polyethylenes; polysiloxanes; polyisobutylenes; polyacrylates; polyacrylamides; polyurethanes; plasticized ethylene-vinyl acetate copolymers; and tacky rubbers such as polyisobutene, polybutadiene, polystyrene-isoprene copolymers, polystyrene-butadiene copolymers, and neoprene (polychloroprene) ([0116], [0251], [0258]). It would have been obvious to include dendritic polymer or hyperbranched polymer such as polyethylenes, polysiloxanes or polyisobutylenes as the material in the polymer matrix of Pillay and Maggio, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hsu teaches that materials such as polyethylenes, polysiloxanes, or polyisobutylenes are suitable for use as the polymer matrix when formulating a pharmaceutical composition used for administration of a drug to the mucosal (i.e., buccal) containing peptidyl drug such as octreotide (Hsu: [0027], [0116], [0251], [0258]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including polyethylenes, polysiloxanes, or polyisobutylenes as one of the material in the polymer matrix of the pharmaceutical composition suitable for buccal administration of  Pillay and Maggio per guidance from Hsu, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), as applied claim 1 above, and further in view of Perusse et al (4 June 2015; WO 2015/078893 A1; citation and English translation via US 2017/0087077 A1).
The pharmaceutical composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Pillay, Maggio and Temtsin-Krayz do not teach the limitations of claims 4 and 22-25.
Regarding claim 4, Perusse teaches a pharmaceutical composition comprising alkyl polyglucosides and glycine betaine esters as penetration enhancers ([0005]-[0014], [0059]-[0074]; Examples 1-4).
It would have been obvious to one of ordinary skill in the art to include glycine betaine ester as the surfactant/penetration enhancer in the pharmaceutical composition of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Perusse teaches that glycine betaine ester is nontoxic cationic surfactant  that is suitable for use as one of penetration enhancers (Perusse: [0011]) and Pillay teaches that cationic surfactants can be added as the suitable permeation enhancers (Pillay: [0052]). Furthermore, Perusse teaches that glycine betaine ester also provide additional benefits such as preservatives and bactericidal properties (Perusse: [0011]). Thus, an ordinary artisan provided the guidance from Perusse would looked including glycine betaine esters as the permeation enhancer in the pharmaceutical composition of Pillay with a reasonable expectation of achieving a pharmaceutical composition with enhanced stability and penetration capacity, and achieve Applicant’s claimed invention with success.
Regarding claims 22-25, Perusse teaches the glycine betaine esters can be present in the composition at a concentration from 0.5% to 5% (Examples 1-4). Thus, it would have been customary for an artisan of ordinary skill to determine the optimum concentration of glycine betaine esters in the pharmaceutical composition so as to achieve desired penetration enhancement for octreotide. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the glycine betaine esters in the composition would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), as applied claim 1 above, and further in view of Banach et al (6 April 2006; US 2006/0073173 A1).
The pharmaceutical composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Pillay, Maggio and Temtsin-Krayz do not teach the limitation of claim 21.
Regarding claim 21, Banach teaches a pharmaceutical composition containing a drug and a surfactant, wherein the amount of surfactant is near the critical micelle concentration of 0.3% ([0016] and [0051]-[0053]).
It would have been obvious to one of ordinary in the art to include a surfactant at a concentration that is near the critical micelle concentration so as to achieve a composition with a critical micelle concentration of 0.3% per guidance from Banach, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Banach provided the guidance for using an amount of amount of surfactant is near the critical micelle concentration of 0.3% so as to achieve a composition with a desired surface tension and reduction in unwanted side effects such as irritations upon administration ([0016], [0051]-[0053] and [0164]). Thus, an ordinary artisan provided the guidance from Banach would looked to including a surfactant in an amount near a critical micelle concentration such 0.3% in the composition of Pillay so as to achieve a composition with a desired surface tension and reduction in unwanted side effects such as irritations upon administration to a mucosal surface, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), as applied claim 1 above, and further in view of Deasy et al (4 April 2013; US 2013/0085105 A1).
The pharmaceutical composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Pillay, Maggio and Temtsin-Krayz do not teach the limitation of claim 32.
Regarding claim 32, Deasy teaches a pharmaceutical composition containing octreotide and penetration enhancers, wherein the absorption of the drug is from about 50 µg to about 500 ug ([0001], [0023], [0037] and [0300]-[0355]).
It would have been obvious to one of ordinary skill in the art to optimize the concentrations of octreotide and penetration enhancers in the pharmaceutical composition to achieve the desired content of octreotide permeation in the therapeutic window, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do with reasonable expectation of success because Deasy provide the guidance for optimizing the octreotide and penetration enhancers in the composition so as to achieve the desired absorption of the drug from about 50 µg to about 500 µg, which overlaps the amount of 50-600 µg of the claimed invention. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 I). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of octreotide permeation in a therapeutic window would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s argument as it pertain to the pending 103 rejections.
Applicant argues that Pillay does not teach or suggest octreotide, nor does it suggest any systemic biodegradability. Thus, Applicant alleged that none of the cited references teach or suggest a composition including a permeation enhancer in the polymer matrix, the permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant which is systemically biodegradable. (Remarks, pages 10-11).

	In response, the Examiner disagrees. As previously discussed, Maggio taught the octreotide of the claimed invention and its suitability as the active ingredient to be delivered from an oral or buccal pharmaceutical dosage form such as those of Pillay. As to the claimed “the permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant which is systemically biodegradable” as amended in claim 1, as discussed above in the pending 103 rejection, decyltrimethyl ammonium bromide as taught by Pillay meets the structural limitation of “quaternary ammonium” and thus, the limitation of “quaternary ammonium or quaternary phosphonium surfactant which is systemically biodegradable” as recited in the claim 1 is inherent to the decytrimethyl ammonium bromide of Pillay, as decyltrimethyl ammonium bromide is a quaternary ammonium surfactant. Structure dictates any properties claimed because "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As a result, for at least the reason discussed above, claims 1, 3-5, 7-11, 13-36, 40-45 and 50-51 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; US 2003/0124176 A1).
	Regarding claim 49, Pillay teaches an oral or buccal pharmaceutical dosage form comprising mucoadhesive membrane including therein a mucoadhesive layer in the form a film containing a polymeric membrane, at least one active agent and a permeation enhancer (abstract; [0001], [0003]-[0006], [0010]-[0018], [0051]-[0055] and [0057]; Figures 1 and 2; claims 34, 44, 45 and 53). Pillay teaches the active agent include a peptide ([0016] and [0054]; claim 53). Pillay teaches the permeation enhancer is a surfactant ([0052]). Pillay teaches the permeation enhancer is in the polymeric membrane ([0052] and [0057]). Pillay teaches the permeation enhancers include chitosan and decyltrimethyl ammonium bromide (cationic surfactant) ([0052]). 
However, Pillay does not teach octreotide as the active component; and the surfactant of claim 49.
Regarding octreotide as the active component of claim 1, Maggio teaches an oral or buccal pharmaceutical composition comprising a polymer matrix, a pharmaceutically active component including octreotide in the polymer matrix, and a permeation enhancer including a surfactant (abstract; [0005], [0011]-[0020], [0031]-[0052], [0085]-[0098], [0108]-[0112] and [0152]-[0169]).
It would have been obvious to one of ordinary skill in the art to include octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Maggio teaches octreotide is a peptide active agent that can be incorporated in a polymer matrix of an oral or buccal pharmaceutical composition containing a permeation enhancer so as to increase the bioavailability of the peptide administered to the oral cavity, thereby improving oral delivery of octreotide (Maggio: [0003], [0011], [0073] and [0086]). One of ordinary skill in the art would have reasonable expectation of success of including octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay because Pillay is also drawn to the same objective of improving the oral or buccal bioavailability of drugs and pharmaceutical active agents (Pillay: [0001] and [0052]), the prior art in view of Temtsin-Krayz recognized that it is conventionally known in the art of pharmaceutical formulations that octreotide can be included as a drug in an oral pharmaceutical film of the oral or buccal pharmaceutical dosage form of Pillay so as improve the bioavailability of the drug when administered to the oral cavity (Temtsin-Krayz: [0018], [0089] and [0103]-[0111]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay with a reasonable expectation of achieving a resultant pharmaceutical composition with improve the bioavailability of octreotide when administered to the oral cavity, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding the surfactant of claim 49, Perricone teaches a pharmaceutical composition containing a drug and penetration enhancers, wherein the suitable surfactants such as anionic surfactants, nonionic surfactants, and cationic surfactants including cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium chloride, cetylpyridinium chloride, dodecyltrimethylammonium chloride, and hexadecyltrimethylammonium chloride (column 4, lines 36-56; columns 6-7). Hsu teaches a pharmaceutical composition containing a drug such as octreotide and a penetration enhancers, wherein the suitable surfactants such as anionic surfactants, nonionic surfactants, and cationic surfactants including decyltrimethylammonium bromide, dodecyltrimethylammonium bromide, tetradecyltrimethylammonium bromide, tetradecyltrimethyl-ammonium chloride and dodecylammonium chloride ([0241]). It is noted that cationic surfactants such as cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride as taught by Perricone meets the structural limitation of “quaternary ammonium” and thus, the limitation of “quaternary ammonium or quaternary phosphonium surfactant that is systemically biodegradable” as recited in the claim 1 is inherent to the cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride of Perricone, as they are quaternary ammonium surfactants. Structure dictates any properties claimed because "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
It would have been obvious of ordinary skill in the art to include cationic surfactants such as cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride, as one of the surfactants used as the absorption/penetration enhancing agent of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivate to do so because Perricone provided the guidance for including cationic surfactants as one of the absorption/penetration enhancing agent, as these cationic surfactants are conventional known absorption/penetration enhancing agents that are non-irritating and nontoxic and typically used as to enhance penetration capacity of the pharmaceutical composition (Perricone: column 4, lines 36-56), which is also the objective of Pillay ([0052]). Furthermore, Hsu provides the guidance for using the cationic surfactant disclosed in Perricone as the suitable surfactant/penetration enhancer for peptide drugs such as octreotide of Pillay and Maggio. Thus, an ordinary artisan would looked to select cationic surfactants from the list of known penetration enhancers in the prior art, and include them in the pharmaceutical compositions of Pillay and Maggio containing octreotide per guidance from Perricone and Hsu, with a reasonable expectation of achieving a pharmaceutical composition with enhanced penetration capacity of the peptide drug such as octreotide. As such, it is noted that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant argues none of the cited reference teach or suggest a composition including a permeation enhancer including a surfactant having the structure of claim 49. (Remarks, page 11, 2nd paragraph).

In response, the Examiner disagrees. As discussed above, the pending 103 rejection for claim 49 as amended, cationic surfactants such as cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride as taught by Perricone meets the structural limitation of “quaternary ammonium” and thus, the limitation of “quaternary ammonium or quaternary phosphonium surfactant that is systemically biodegradable” as recited in the claim 1 is inherent to the cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride of Perricone, as they are quaternary ammonium surfactants. Structure dictates any properties claimed because "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As a result, for at least the reason discussed above, claim 49 as amended remain rejected as being obvious and patentable over the combined teachings of the cited prior arts in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613